DETAILED ACTION
This action is responsive to remarks and request for continued examination filed on 8/13/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are pending in this Office Action. Claims 1, 8, 13, 15 and 19 are currently amended. Claims 1, 8 and 15 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/13/2020 has been entered.

	
Remarks & Arguments
Applicant's arguments regarding the 103 rejection of “detecting…” and “updating…” limitations are fully considered but moot in view of new grounds of rejection below.
	
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020, 01/27/2021, 05/10/2021 and 09/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 15  recite “updating, based on the detecting, a correlation score value for a pair of the nodes of the knowledge graph matched with the input search terms, the correlation score value indicating a frequency the pair of nodes were used in producing a relevant search result.” Applicant cited [0113-0114, Fig. 10] of the present specification for support of the new limitations. Nowhere in these cited portions nor anywhere in the specification describes “a correlation score value for a pair of the nodes of the knowledge graph…indicating a frequency the pair of nodes were used in producing a relevant search result.” Specifically, the specification does not describe a single correlation score value that apply to a pair of nodes and indicate a frequency of the pair of nodes used in producing a relevant search result, let alone that the value is updated upon detected user action.
Claims 2-7, 9-14 and 16-20, by virtue of their dependency on claims 1, 8 and 15, are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5-6, 8-10, 12-13, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awadallah (US Publicatin No. 2016/0005196 A1).
As per claim 1:
Awadallah teaches a method comprising: 
receiving, via a user interface of a client device, an input search query including a plurality of input search terms [0048: a user 708 of a client computing device 710 can issue a query to a search engine; 0054: the graphical user interface 800 includes a query field 802, where the user 708 can enter the query]; 
matching, using one or more hardware processors, the input search terms with nodes of a knowledge graph [0026: when the user of the search engine issues a query, the query can be compared with queries in aspects represented in the computer-implemented graph 114 (where an aspect is defined by its queries). When the query issued by the user is included in an aspect, the node in the computer-implemented graph 114 that represents the aspect is identified. Thereafter, another node in the computer-implemented graph can be identified based upon the weighted edges between nodes in the computer-implemented graph 114, wherein the other node represents another aspect] to generate a structured query [0026: responsive to identifying the other node, a query that at least partially defines the other aspect is identified], each node of the knowledge graph being associated with one of a plurality of data elements, each data element comprising at least one of a category, an attribute, or an attribute value [0003: The computer-implemented graph includes nodes that are representative of aspects, an aspect being one of a Sub-task of a task or a sub-topic of a topic, each aspect defined by at least one query in the search logs]; 
causing display, on the user interface of the client device, of an interactive user interface element including a recommendation generated based on the structured query [0026: rather than presenting the query, content retrievable based upon the query can be directly presented to the user. That is, content can be pre fetched]; 
detecting a user interaction with the displayed interactive user interface element [0020: log entry can include data that (anonymously) identifies a user, a query issued by the user, a timestamp that is indicative of when the query was issued, search results selected by the user,]; and
updating, based on the detecting, a correlation score value for a pair of the nodes of the knowledge graph matched with the input search terms [0046: to compute the PMI value, the connector component can determine when two aspects have co-occurred (the same user issues queries belonging to different aspects within some threshold amount of time). The computed associations can be employed to determine edges between aspects and weights of such edges], the correlation score value indicating a frequency the pair of nodes were used in producing a relevant search result [0003: The computer-implemented graph also includes weighted edges that connect the nodes, a weight assigned to an edge indicative of a likelihood that a searcher will transition from a first aspect represented by a first node to a second aspect represented by a second node when completing the task or exploring the topic, the first node and the second node connected by the edge; 0046: the PMI value is computed based on a number of times a pair of aspects has co-occurred].
As per claim 2:
Awadallah teaches the method of claim 1, wherein the plurality of data elements represent historical behaviors of users who previously performed searches against the body of knowledge [0003: The computer-implemented graph includes nodes that are representative of aspects, an aspect being one of a Sub-task of a task or a sub-topic of a topic, each aspect defined by at least one query in the search logs].
As per claim 3:
Awadallah teaches the method of claim 2, wherein the historical behaviors comprise at least one of submitted query terms or navigational interactions [0003: The computer-implemented graph includes nodes that are representative of aspects, an aspect being one of a Sub-task of a task or a sub-topic of a topic, each aspect defined by at least one query in the search logs].
As per claim 5:
Awadallah teaches the method of claim 1, wherein the plurality of data elements represent world knowledge for clarifying the input search terms [0023: an aspect is a Subtopic of a topic or a .
As per claim 6:
Awadallah teaches the method of claim 1, further comprising dynamically updating the plurality of data elements by creating a new node for one or more of the input search terms [0042: the graph constructor system can group the queries that fit the patterns into aspects].
As per claim 8:
Claim 8 recites similar limitations as claim 1, but for “a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computer, cause the computer to execute operations comprising:” which is also taught by Awadallah [Fig. 1, 0021: The computing system 100 includes a processor 106 and a memory 108 that comprises a plurality of systems that are executed by the processor 106]. Limitations similar to those in claim 1 are rejected the same as claim 1.
As per claim 15:
Claim 15 recites similar limitations as claim 1, but for “a system comprising: one or more hardware processors; and a non-transitory computer-readable medium storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations comprising:” which is also taught by Awadallah [Fig. 1, 0021: The computing system 100 includes a processor 106 and a memory 108 that comprises a plurality of systems that are executed by the processor 106]. Limitations similar to those in claim 1 are rejected the same as claim 1.
As per claims 9, 10, 12, 13, 16, 18 and 19:
Claims 9, 10, 12, 13, 16, 18 and 19 recite similar limitations as claims 2, 3, 5 and 6, and are rejected the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 11, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Awadallah as applied to claims 1, 8 and 15 above, and further in view of Katukuri (US Publication No. 2015/0095185 A1).
As per claim 4:
Awadallah teaches the method of claim 1.
Awadallah does not teach wherein the plurality of data elements describe an inventory of items.
Katukuri teaches wherein the plurality of data elements describe an inventory of items [0030: the database 130 may store multiple models, which may contain generalized knowledge. The various data stored in the database 130 may be categorized as inventory data].
It would have been obvious to one of ordinary skill in the art before the time of the invention to apply the knowledge graph search of Awadallah to the inventory data of Katukuri to provide an efficient mechanism for identifying customized inventory items for a user [Katukuri: 0030].
As per claim 7:
Awadallah teaches the method of claim 1.
Awadallah does not teach wherein the recommendation generated based on the structured query is an item recommendation in an electronic marketplace.
Katukuri teaches wherein the recommendation generated based on the structured query is an item recommendation in an electronic marketplace [0049, 0050: queries to locate and retrieve active items from the inventory data stored in the database 130. Each of the retrieved items may be used by the RIR module 414 to generate a related item recommendation in a marketplace application].

As per claims 11, 14, 17 and 20:
Claims 11, 14, 17 and 20 recite similar limitations as claims 4 and 7, and are rejected the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY KIM whose telephone number is (571)270-7834. The examiner can normally be reached Monday-Thursday 8PM-12AM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTY KIM/
Examiner
Art Unit 2169


/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169